NANO DIMENSIONS, INC. 11650 South State Street, Suite 240 Draper, Utah 84020 (801) 816-2533 FAX: (801) 816-2599 March 11, 2011 Mr. Ryan C. Milne U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Telephone (202) 551-3688 Re:Cancer Therapeutics, Inc. Form 8-K Item 4.01 Filed January 19, 2011 File No. 000-52473 Dear Mr. Milne: This letter is written pursuant to a filing of a current report on Form 8-K (“Report”) with the Securities and Exchange Commission (“Commission”) on January 19, 2011 by Nano Dimensions, Inc., f/k/a Cancer Therapeutics, Inc., (the “Company).This letter is also an acknowledgement of receipt of a letter from the Commission, dated February 4, 2011, concerning the Report. Pursuant to our Report, the Company further acknowledges that: · The Company is responsible for the adequacy and accuracy of the disclosure in the Report; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the Report; and · The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Chene C. Gardner Chief Executive Officer
